 C & G ELECTRIC, INC.C & G Electric,Inc.andLocalUnion 35,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO. Case I-CA-6135December16, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn June 28,1968, the National Labor RelationsBoard issued its Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had engaged in and was engaged incertain unfair labor practices within the meaning ofSection 8(a)(1) and(5)of the National LaborRelationsAct,asamended,andordering theRespondent to cease and desist therefrom and totake certain affirmative action designed to effectuatethe policies of the Act,including an order directingthe Respondent to bargain with the Union.On June 16, 1969, the Supreme Court of theUnited States issued its opinion inN.L.R.B. v.Gissel Packing Company,395 U.S. 575, in which itlaid down certain guidelines relative to the proprietyof finding violations of Section 8(a)(5) and issuingorders to bargain upon such violations or violationsof other sections of the Act.Thereafter,theUnited States Court of AppealsfortheSecondCircuitremanded the instantproceeding to the Board for reconsideration in thelight of the Supreme Court's opinion.On August 1,1969, the Board notified the parties of its decision toreconsider,and invited statements of position.Statements of position have been received from theRespondent,the General Counsel, and the ChargingParty.We have again reviewed the entire recordincluding the statements of position,and havingreconsideredthematter,affirmedtheBoard'soriginal finding and order in this respect for thereasons stated below.In its original decision the Board found, inagreementwiththeTrialExaminer,thatRespondent had engaged in violations of Section8(a)(1) in that it granted unilateral wage increases toa substantial number of its employees and coercivelyinterrogated its employees concerning their unionactivities.The Board also found that a majority of'172 NLRB No. 91.427Respondent'semployeeshadsignedvalidauthorization cards for the Union and that theRespondent violated Section 8(a)(1) and(5) when itrefused to bargain with the Union.TheRespondentcontendsthattheBoarderroneously upheld the Trial Examiner's finding ofunlawful interrogation.We disagree and reaffirmour decision in that respect.Respondent goes on tosuggestthat,absentafindingofunlawfulinterrogation,theremaining8(a)(l)violations,involving the unilateral granting of wage increase,wouldnotbesufficienttojustifyissuingabargaining order underGissel.However, where, ashere, the Employer grants substantial wage increasesto a high percentage of his employees in violation ofSection 8(a)(1) the employees are not likely to missthe inference that "the source of benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it is notobliged."N.L.R.B.v.Exchange Parts,375U.S.405.We find that this unlawful conduct was of sucha nature as to have a lingering effect and the use oftraditional remedies was unlikely to insure a fair orfree rerun election.Thus, even in the absence of theunlawful interrogation we would conclude that theviolations of Section 8(a)(1) require the bargainingorder issued herein for the reasons stated above."Finally,we are persuaded that the unambiguouscards validly executed by a majority of employees intheunit represent a more reliable measure ofemployee desire on the issue of representation in thiscase,and that the policies of the Act will beeffectuated by the imposition of a bargaining order.Accordingly,we shall reaffirm the findings andremedy provided in the original Decision and Orderherein.ORDERBasedon the foregoing, and the entire record inthiscase,theNationalLaborRelationsBoardhereby reaffirms the Order issued in this proceedingon June 28, 1968.'Respondent further contends thatGisselrequires that the GeneralCounsel affirmatively show that a secret ballot election cannot be held. Inour opinion,Gisseldoes not impose such a requirement,but insteadrequires the Board to apply the tests set forth in theCourt's opinion to theunfair labor practices found in order to determine whether a bargainingorder should issue.N L R.B v. L.B FosterCo.. 418 F 2d I (C.A. 9).180 NLRB No. 52